IN THE UNITED STATES DISTRICT COURT “sie. o1 von

FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 17-143-BLG-SPW-3
Plaintiff,
VS. ORDER
MARK HURST,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Seal Sentencing Memorandum

(Doc. 133), and for good cause shown,

IT IS HEREBY ORDERED that the Defendant’s Sentencing Memorandum

and exhibits shall be filed under seal.

The Clerk shall forthwith notify the parties of the making of this Order.

aA
DATED this 20 “day of September, 2019.

Ve A

 

SUSAN P. WATTERS
United States District Judge
